JANVIER, J. ad hoc.
This is a suit for wages, which plaintiff alleges are due her as a domestic servant and for $6.00, which she claims, Mrs. Noel owes her for a suit of clothes, which plaintiff avers she sold to Mrs. Noel. The sole question is whether or not plaintiff had been paid, in full for her services as a domestic and whether or not, she had been paid for the suit of clothes.
The testimony of the plaintiff, herself, is very uncertain and, in fact, but for the leading questions and suggestions of her counsel, there would be nothing, even in her own testimony on which a recovery could be based.
*401The testimony of the defendants is quite plain to the effect that the plaintiff had been paid in full and had been allowed her room and hoard, after her period of service had terminated, simply because she was in bad health and had no place to go. This testimony is corroborated by another witness, who was a roomer in the house, and we think, shows conclusively that the plaintiff is in error in her contention.
■We see no reason to reverse the trial Judge. It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.